
	
		I
		112th CONGRESS
		2d Session
		H. R. 5951
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2012
			Mr. Heck introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to restore to
		  Members of the House of Representatives an election to decline coverage under
		  the Federal Employees’ Retirement System.
	
	
		1.AmendmentSection 8401(20) of title 5, United States
			 Code, is amended by striking System, and all that follows
			 through 2004; and inserting System; .
		
